Dear Mr. Alexander:
You have asked for an opinion from this office regarding the power and authority of the Lower South Cameron Memorial Hospital Service District constituted under the authority of R.S. 46:1051, et seq, to use a small parcel of land located within Cameron Parish, but outside of the boundaries of the Hospital's Service District as defined by the Police Jury, for the purpose of locating and operating a medical clinic.
You have asked whether the "Enhanced Ability to Compete" provisions of R.S. 46:1071, et seq, provide any additional flexibility for the Hospital Service District to operate outside the specific boundaries of said district.
In your opinion request, you also indicated you had read Attorney General Opinion No. 89-341 and Opinion Number 92-219, which have interpreted the enabling statutes for the Hospital Service Districts. After review of the statutes enumerated above and the opinions, it is our opinion that the proposal as outlined in your letter would be in violation of the powers and authorities of the Hospital Service District. The findings of Attorney General Opinion No. 92-219 dated August 4, 1992, still control. That opinion held that a Police Jury may extend its Hospital Service District Area to overlap an existing district, but a Hospital District's Board of Commissioners may not, on their own, extend services or create facilities outside the boundaries of the duly constituted district. We see no difficulty with the Police Jury extending the current boundaries of the South Cameron Memorial Service District to incorporate the area in question, however to enter into a joint venture or any other agreement with the Police Jury for purposes of locating and operating a medical clinic outside the specific boundaries of the Hospital Service District would be in violation of the statutes.
We hope this meets your inquiry, however should you have any additional questions or comments, please do not hesitate to contact the undersigned at your convenience.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: _____________________________ ROBERT B. BARBOR Assistant Attorney General
RPI/RBB:gbe
Mr. Glenn W. Alexander District Attorney Thirty-Eighth Judicial District Cameron Parish North Courthouse Square Post Office Drawer 280 Cameron, La 70631
Date Received:
Date Released:
Robert B. Barbor Assistant Attorney General